DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/018775 filed 02/20/2018, which claims the benefit of the priority of US Provisional application 62/461,467 filed 02/21/2017 and 62/530,565 filed 07/10/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 02/17/2019, 03/30/2020 and 05/21/2020 have been considered by the examiner.

Claim Status
Claims 1, 2-5, 8, 9, 11, 13, 14, 20-33 are being examined on the merits in this office action.
Declaration for application 16/763,269
	Applicant submitted the declaration where applicant argues that Barrington and Skrivanek do not disclose dose titration and that the dose suggested is up to 3mg. Applicant argues that the modified dose titration provided reductions in Hb1Ac and body 
The declarations presented by the applicant are not persuasive because the instant high dosages were already known in the art and further dose titration was suggested by the cited prior art, including, Smith, Zhang et al., and Barrington 2009. Please see the detailed response to arguments below, which more specifically address all the declarations presented by applicant. 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 2-5, 8, 9, 11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Smith et al in (P T. 2016 Jun; 41(6): 357–360) (hereinafter “Smith”) in view of maintained.
Smith discloses that dulaglutide improves glycemic index control in adults with type-2 diabetes (T2D) (p. 357, col. 3, “indication and usage” section, line 1-4). Smith further discloses that when patients were treated with dulaglutide 0.75 mg and 1.5 mg once weekly, their fasting insulin increased from baseline at week 26 by 35.38 and 17.50 pmol/L (p. 357, col. 3, “insulin and glucagon” section, line 3-7) . There was also an observed reduction in HBA1c (p. 358, col. 2, last paragraph, line 1-3). Smith discloses that the dulaglutide steady-state concentrations were achieved between two and four weeks after once-weekly administration (p. 358, col. 1, “pharmacokinetics: section, line 1-8). Smith concludes that dulaglutide should be administered once weekly at a starting dose of 0.75 mg and that the dose can be increased to 1.5 mg once weekly for additional glycemic control (p. 359, col. 2, “dose and administration” section, line 1-8).
Smith does not teach the instant higher doses of up to 4.5 mg.
Barrington teaches a method of using LY2189265 (LY), which is the same dulaglutide, in subjects having T2D (Abstract). Barrington further teaches that LY was administered once weekly for 5 weeks, (which reads on the instant minimum of 4 weeks) and that the doses were 0.05, 0.3, 1, 3, 5 and 8 mg and that the doses were escalated between cohorts (p. 427, col. 2, line 1-9). Barrington further teaches that the effect of LY as being Glycemic reduction (p. 428, col 2, “pharmacodynamics section” line 16-17; p. 429, col. 2, line 9-10; p. 432, col. 1, “conclusion section, paragraph 3, line 4-6). Barrington teaches that LY was found to be safe and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Smith and administer the high dosage of Barrington because Barrington discloses that the method and dosage were safe and well tolerated in patients with T2D. A skilled artisan would have been motivated and would have had a reasonable expectation of success in using the method of Smith that teaches increasing the dosage to achieve additional glycemic control and modify it with the higher dosage of Barrington because Barrington discloses that the method was successful in providing significant glycemic control in subjects with T2D as well as modest weight loss. A skilled artisan would therefore have been motivated to increase the dosage to get a higher or additional glycemic control because Smith establishes that and Barrington teaches the instant dosages of 1, 3 and 5 mg were safe and well tolerated and provided signiﬁcant glycemic beneﬁt to subjects with T2D. Therefore, the limitations of claim 1 are met.
Regarding claims 2-5, Barrington further teaches that LY was administered once weekly for 5 weeks, (which reads on the instant minimum of 4 weeks) and that the doses were 0.05, 0.3, 1, 3, 5 and 8 mg and that the doses were escalated  (p. 427, col. 2, line 1-9).
Regarding claims 8-9, Barrington further teaches that LY was administered once weekly for 5 weeks, (which reads on the instant minimum of 4 weeks) and that the doses were 0.05, 0.3, 1, 3, 5 and 8 mg and that the doses were escalated between cohorts (p. 427, col. 2, line 1-9). ). Barrington further teaches that the effect of LY as being Glycemic reduction (p. 428, col 2, 
Regarding claims 11 and 13, Barrington further teaches that LY was administered once weekly for 5 weeks, (which reads on the instant minimum of 4 weeks) and that the doses were 0.05, 0.3, 1, 3, 5 and 8 mg and that the doses were escalated between cohorts (p. 427, col. 2, line 1-9). Barrington further teaches that the effect of LY as being Glycemic reduction (p. 428, col 2, “pharmacodynamics section” line 16-17; p. 429, col. 2, line 9-10; p. 432, col. 1, “conclusion section, paragraph 3, line 4-6).
Regarding claim 14, Barrington further teaches that LY was administered once weekly for 5 weeks, (which reads on the instant minimum of 4 weeks) and that the doses were 0.05, 0.3, 1, 3, 5 and 8 mg and that the doses were escalated  (p. 427, col. 2, line 1-9).

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action appears to have interpreted Barrington's references to dose "escalation" as indicating that study participants received a given dose for up to five weeks, and then had his or her dose "escalated" to the next dose and further argues that none of the cited prior art teaches or suggests treatment of a subject with dulaglutide "once weekly for a minimum of four weeks" followed by "increasing the dose to a second dose administered once weekly" as required, e.g., by Claim 1.

Applicant further argues that other prior art taught away from the presently claimed doses and regimens and that Barrington did not conclude any of the doses tested were safe and effective. Applicant further argues that Skrivanek and Umpierrez were each published before Smith, and neither titration regimens nor doses greater than 1.5 mg were clinically studied again for dulaglutide prior to the studies described in the present application. Thus, the Office Action's conclusion that it would have been obvious to "modify Smith and administer the high dosage of Barrington" is undermined by intervening prior art.
The arguments above have been fully considered but are unpersuasive because Barrington discloses that the LY was administered at the high dosages of 3, 5, and 8 mg was found to be safe and well tolerated and provided signiﬁcant glycemic beneﬁt to subjects with type 2 diabetes as well as modest weight loss. In addition, Zhang et al. (2016) (cited by examiner to rebut applicants’ arguments of the prior art Skrivanek and Umpierrez), discloses dulaglutide dose titration in doses including 2 mg. In addition, the clinical results posted in 2015 (cited by examiner to rebut applicants’ arguments of the prior art Skrivanek and Umpierrez) discloses clinical study results of dulaglutide of dosages including 3mg. In addition, Barrington 2009 (cited by examiner to rebut applicants arguments of the prior art Skrivanek and Umpierrez) discloses safety, tolerability, pharmacokinetics, and insulinotropic activity of single subcutaneous doses of LY2189265 and that twenty subjects randomly received 2 escalating doses of LY2189265 and placebo given ≥3 weeks apart; 16 received all 3 doses and 4 received 1 dose and that the dosages were 0.1mg to 12mg (abstract). This teaches dose escalation and further teaches the instant high dosages. Therefore, the dose escalation or dose titration is already disclosed by prior art and the high instant dosages were disclosed by both Barrington, Zhang and the clinical trials. The arguments presented by the applicant above are therefore unpersuasive.
Applicant further argues unexpected results and that with respect to safety and tolerability, the titration regimens used to administer the 3.0 and 4.5 mg doses - requiring administration at the previous dose for four weeks prior to escalation (see Frias at 2), as presently claimed - resulted in an acceptable profile, including in particular with respect to the issues that led to termination of the 3.0 mg dose in AWARD-5. For example, the incidence of nausea and vomiting in AWARD-I I for the 3.0 and 4.5 mg doses was surprisingly lower than the incidence of such side effects for the 1.5 mg dose in the pool of trials reported in connection with FDA's initial approval of the 1.5 dose. Applicant argues that he increases in heart rate seen for both the 3.0 and 4.5 mg doses were lower than the increase for the 3.0 mg dose in AWARD-5. As for efficacy, the 3.0 and 4.5 mg doses each resulted in numerically greater: decreases in HbA1c; proportion(s) of patients reaching the HbA1c goal of less than 7%; and decreases in body weight. 
The arguments above are not persuasive because Barrington teaches the high dosages of 3, 5 and 8 was found to be safe and well tolerated and provided signiﬁcant glycemic beneﬁt to subjects with type 2 diabetes as well as modest weight loss. In addition Barrington discloses that out of 43 subjects, two subjects (one at a 1 mg dose and the other an 8 mg dose) were withdrawn because of nausea and vomiting. This is similarly lower. Furthermore, Barrington discloses that the greatest pulse rate change was at 5mg dosage and further Table 2 discloses the pulse rate at 3mg which were similarly lower. With regards to HbA1c and body weight, Barrington discloses that there was a statistically significant reduction in HBA1c and further that that there was a mean reduction of up to 1% was observed in the study despite only 5 weeks of treatment (abstract, also Fig. 3). Barrington further discloses that weight loss was seen with LY treatment, but only at the highest doses in this 5-week study. Weekly dosing with 5 and 8 mg for 5 weeks led to mean reductions in body weight of 2.5 and 2 kg, respectively (page 429, right column, and also Fig 3B). The arguments presented above are therefore unpersuasive.
Applicant further argues that FDA explained the Phase 3 study must establish "superiority" on glycemic control, without additional safety risks, and stated that the Phase 2 data "raise uncertainty as to whether there is a meaningful improvement in glycemic control with higher doses of dulaglutide. Applicant further argues commercial success of the high dosages of dulaglutide and that the availability of the higher doses has met a need felt by thousands of patients with T2DM.
The arguments above are not persuasive because as disclosed by Barrington, the higher dosages of Barrington provided better glycemic control. In addition, Smith suggested an increase in the dosages to achieve better glycemic control. Therefore, this need was already being met. In addition, establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. See MPEP 716.04. In the instant case, the dose escalation was known as taught by Smith, Zhang and Barrington 2009. In addition, the instant high dosages were taught by Barrington, Zhang and clinical trials. Therefore, the need of high dosages and dose escalation regime so as to establish a better glycemic control was already solved by others. According to the MPEP 716.04 (I), the long-felt need must not have been satisfied by another before the invention by applicant. This argument is therefore unpersuasive.
With respect to commercial success, it is unclear whether the higher dosage prescriptions are a result of ease of administration (i.e. one time administration as opposed to two times) or the demand, since higher dosages were found to be safe and tolerable by 
The arguments are therefore unpersuasive and the rejection is maintained. 

The rejection of claims 14, 20-33 under 35 U.S.C. 103 as being unpatentable over Smith et al in (P T. 2016 Jun; 41(6): 357–360) (hereinafter “Smith”) in view of Barrington et al in (Diabetes, Obesity and Metabolism 13: 426–433, 2011- Cited in IDS 12/23/2020) and  WO 2009/009562 (hereinafter “the ’562 publication”) is withdrawn because claims 20-33 are cancelled and claim 14 is rejected above.

Conclusion
	Claims 1-5, 8-9, 11, 13, and 14 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654